(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     GOBEILLE, CHAIR OF THE VERMONT GREEN 

     MOUNTAIN CARE BOARD v. LIBERTY MUTUAL 

                 INSURANCE CO. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

    No. 14–181.      Argued December 2, 2015—Decided March 1, 2016
Vermont law requires certain entities, including health insurers, to
  report payments relating to health care claims and other information
  relating to health care services to a state agency for compilation in an
  all-inclusive health care database. Respondent Liberty Mutual In-
  surance Company’s health plan (Plan), which provides benefits in all
  50 States, is an “employee welfare benefit plan” under the Employee
  Retirement Income Security Act of 1974 (ERISA). The Plan’s third-
  party administrator, Blue Cross Blue Shield of Massachusetts, Inc.
  (Blue Cross), which is subject to Vermont’s disclosure statute, was
  ordered to transmit its files on eligibility, medical claims, and phar-
  macy claims for the Plan’s Vermont members. Respondent, con-
  cerned that the disclosure of such confidential information might vio-
  late its fiduciary duties, instructed Blue Cross not to comply and filed
  suit, seeking a declaration that ERISA pre-empts application of Ver-
  mont’s statute and regulation to the Plan and an injunction prohibit-
  ing Vermont from trying to acquire data about the Plan or its mem-
  bers. The District Court granted summary judgment to Vermont, but
  the Second Circuit reversed, concluding that Vermont’s reporting
  scheme is pre-empted by ERISA.
Held: ERISA pre-empts Vermont’s statute as applied to ERISA plans.
 Pp. 5–13.
    (a) ERISA expressly pre-empts “any and all State laws insofar as
 they may now or hereafter relate to any employee benefit plan.” 29
U.S. C. §1144(a). As relevant here, the clause pre-empts a state law
 that has an impermissible “connection with” ERISA plans, i.e., a law
2                GOBEILLE v. LIBERTY MUT. INS. CO.

                                  Syllabus

    that governs, or interferes with the uniformity of, plan administra-
    tion. Egelhoff v. Egelhoff, 532 U.S. 141, 148. Pp. 5–6.
       (b) The considerations relevant to the determination whether an
    impermissible connection exists—ERISA’s objectives “as a guide to
    the scope of the state law that Congress understood would survive,”
    New York State Conference of Blue Cross & Blue Shield Plans v.
    Travelers Ins. Co., 514 U.S. 645, 656, and “the nature of” the state
    law’s “effect . . . on ERISA plans,” California Div. of Labor Standards
    Enforcement v. Dillingham Constr., N. A., Inc., 519 U.S. 316, 325—
    lead to the conclusion that Vermont’s regime, as applied to ERISA
    plans, is pre-empted. Pp. 6–12.
          (1) ERISA seeks to make the benefits promised by an employer
    more secure by mandating certain oversight systems and other
    standard procedures, Travelers, 514 U.S., at 651, and those systems
    and procedures are intended to be uniform, id., at 656. ERISA’s ex-
    tensive reporting, disclosure, and recordkeeping requirements are
    central to, and an essential part of, this uniform plan administration
    system. Vermont’s law and regulation, however, also govern plan re-
    porting, disclosure, and recordkeeping. Pre-emption is necessary in
    order to prevent multiple jurisdictions from imposing differing, or
    even parallel, regulations, creating wasteful administrative costs and
    threatening to subject plans to wide-ranging liability. ERISA’s uni-
    form rule design also makes clear that it is the Secretary of Labor,
    not the separate States, that is authorized to decide whether to ex-
    empt plans from ERISA reporting requirements or to require ERISA
    plans to report data such as that sought by Vermont. Pp. 7–10.
          (2) Vermont’s counterarguments are unpersuasive. Vermont ar-
    gues that respondent has not shown that the State scheme has
    caused it to suffer economic costs, but respondent need not wait to
    bring its pre-emption claim until confronted with numerous incon-
    sistent obligations and encumbered with any ensuing costs. In addi-
    tion, the fact that ERISA and the state reporting scheme have differ-
    ent objectives does not transform Vermont’s direct regulation of a
    fundamental ERISA function into an innocuous and peripheral set of
    additional rules. Vermont’s regime also cannot be saved by invoking
    the State’s traditional power to regulate in the area of public health.
    Pp. 10–12.
       (c) ERISA’s pre-existing reporting, disclosure, and recordkeeping
    provisions maintain their pre-emptive force regardless of whether the
    new Patient Protection and Affordable Care Act’s reporting obliga-
    tions also pre-empt state law. Pp. 12–13.
746 F.3d 497, affirmed.

    KENNEDY, J., delivered the opinion of the Court, in which ROBERTS,
                     Cite as: 577 U. S. ____ (2016)                    3

                                Syllabus

C. J., and THOMAS, BREYER, ALITO, and KAGAN, JJ., joined. THOMAS, J.,
and BREYER, J., filed concurring opinions. GINSBURG, J., filed a dissent-
ing opinion, in which SOTOMAYOR, J., joined.
                       Cite as: 577 U. S. ____ (2016)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 14–181
                                  _________________


   ALFRED GOBEILLE, IN HIS OFFICIAL CAPACITY AS

   CHAIR OF THE VERMONT GREEN MOUNTAIN

      CARE BOARD, PETITIONER v. LIBERTY

        MUTUAL INSURANCE COMPANY 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                                [March 1, 2016]


   JUSTICE KENNEDY delivered the opinion of the Court.
   This case presents a challenge to the applicability of a
state law requiring disclosure of payments relating to
health care claims and other information relating to
health care services. Vermont enacted the statute so it
could maintain an all-inclusive health care database.
Vt. Stat. Ann., Tit. 18, §9410(a)(1) (2015 Cum. Supp.)
(V. S. A.). The state law, by its terms, applies to health
plans established by employers and regulated by the
Employee Retirement Income Security Act of 1974
(ERISA), 88 Stat. 829, as amended, 29 U.S. C. §1001
et seq. The question before the Court is whether ERISA
pre-empts the Vermont statute as it applies to ERISA
plans.
                             I

                            A

  Vermont requires certain public and private entities
that provide and pay for health care services to report
information to a state agency. The reported information is
2            GOBEILLE v. LIBERTY MUT. INS. CO.

                      Opinion of the Court

compiled into a database reflecting “all health care utiliza-
tion, costs, and resources in [Vermont], and health care
utilization and costs for services provided to Vermont
residents in another state.” 18 V. S. A. §9410(b). A data-
base of this kind is sometimes called an all-payer claims
database, for it requires submission of data from all health
insurers and other entities that pay for health care ser-
vices. Almost 20 States have or are implementing similar
databases. See Brief for State of New York et al. as Amici
Curiae 1, and n. 1.
   Vermont’s law requires health insurers, health care
providers, health care facilities, and governmental agen-
cies to report any “information relating to health care
costs, prices, quality, utilization, or resources required” by
the state agency, including data relating to health insur-
ance claims and enrollment. §9410(c)(3). Health insurers
must submit claims data on members, subscribers, and
policyholders. §9410(h). The Vermont law defines health
insurer to include a “self-insured . . . health care benefit
plan,” §9402(8), as well as “any third party administrator”
and any “similar entity with claims data, eligibility data,
provider files, and other information relating to health
care provided to a Vermont resident.” §9410( j)(1)(B). The
database must be made “available as a resource for insur-
ers, employers, providers, purchasers of health care, and
State agencies to continuously review health care utili-
zation, expenditures, and performance in Vermont.”
§9410(h)(3)(B).
   Vermont law leaves to a state agency the responsibility
to “establish the types of information to be filed under this
section, and the time and place and the manner in which
such information shall be filed.” §9410(d). The law has
been implemented by a regulation creating the Vermont
Healthcare Claims Uniform Reporting and Evaluation
System. The regulation requires the submission of “medi-
cal claims data, pharmacy claims data, member eligibility
                 Cite as: 577 U. S. ____ (2016)           3

                     Opinion of the Court

data, provider data, and other information,” Reg. H–2008–
01, Code of Vt. Rules 21–040–021, §4(D) (2016) (CVR),
in accordance with specific formatting, coding, and other
requirements, §5. Under the regulation, health insurers
must report data about the health care services provided
to Vermonters regardless of whether they are treated in
Vermont or out-of-state and about non-Vermonters who
are treated in Vermont. §4(D); see also §1. The agency at
present does not collect data on denied claims, §5(A)(8),
but the statute would allow it to do so.
  Covered entities (reporters) must register with the State
and must submit data monthly, quarterly, or annually,
depending on the number of individuals that an entity
serves. The more people served, the more frequently the
reports must be filed. §§4, 6(I). Entities with fewer than
200 members need not report at all, ibid., and are termed
“voluntary” reporters as distinct from “mandated” report-
ers, §3. Reporters can be fined for not complying with the
statute or the regulation. §10; 18 V. S. A. §9410(g).
                             B
  Respondent Liberty Mutual Insurance Company main-
tains a health plan (Plan) that provides benefits in all 50
States to over 80,000 individuals, comprising respondent’s
employees, their families, and former employees. The
Plan is self-insured and self-funded, which means that
Plan benefits are paid by respondent. The Plan, which
qualifies as an “employee welfare benefit plan” under
ERISA, 29 U.S. C. §1002(1), is subject to “ERISA’s com-
prehensive regulation,” New York State Conference of Blue
Cross & Blue Shield Plans v. Travelers Ins. Co., 514 U.S.
645, 650 (1995). Respondent, as the Plan sponsor, is both
a fiduciary and plan administrator.
  The Plan uses Blue Cross Blue Shield of Massachusetts,
Inc. (Blue Cross) as a third-party administrator. Blue
Cross manages the “processing, review, and payment” of
4            GOBEILLE v. LIBERTY MUT. INS. CO.

                     Opinion of the Court

claims for respondent. Liberty Mut. Ins. Co. v. Donegan,
746 F.3d 497, 502 (CA2 2014) (case below). In its contract
with Blue Cross, respondent agreed to “hold [Blue Cross]
harmless for any charges, including legal fees, judgments,
administrative expenses and benefit payment require-
ments, . . . arising from or in connection with [the Plan] or
due to [respondent’s] failure to comply with any laws or
regulations.” App. 82. The Plan is a voluntary reporter
under the Vermont regulation because it covers some 137
Vermonters, which is fewer than the 200-person cutoff for
mandated reporting. Blue Cross, however, serves several
thousand Vermonters, and so it is a mandated reporter.
Blue Cross, therefore, must report the information it
possesses about the Plan’s members in Vermont.
  In August 2011, Vermont issued a subpoena ordering
Blue Cross to transmit to a state-appointed contractor all
the files it possessed on member eligibility, medical
claims, and pharmacy claims for Vermont members. Id.,
at 33. (For clarity, the Court uses “Vermont” to refer not
only to the State but also to state officials acting in their
official capacity.) The penalty for noncompliance, Vermont
threatened, would be a fine of up to $2,000 a day and a
suspension of Blue Cross’ authorization to operate in
Vermont for as long as six months. Id., at 31. Respond-
ent, concerned in part that the disclosure of confidential
information regarding its members might violate its fidu-
ciary duties under the Plan, instructed Blue Cross not to
comply. Respondent then filed this action in the United
States District Court for the District of Vermont. It
sought a declaration that ERISA pre-empts application of
Vermont’s statute and regulation to the Plan and an in-
junction forbidding Vermont from trying to acquire data
about the Plan or its members.
  Vermont filed a motion to dismiss, which the District
Court treated as one for summary judgment, see Fed. Rule
Civ. Proc. 12(d), and respondent filed a cross-motion for
                 Cite as: 577 U. S. ____ (2016)            5

                     Opinion of the Court

summary judgment. The District Court granted summary
judgment to Vermont. It first held that respondent, de-
spite being a mere voluntary reporter, had standing to sue
because it was faced with either allegedly violating its
“fiduciary and administrative responsibilities to the Plan”
or assuming liability for Blue Cross’ withholding of the
data from Vermont. Liberty Mut. Ins. Co. v. Kimbell, No.
2:11–cv–204 (D Vt., Nov. 9, 2012), p. 12. The District
Court then concluded that the State’s reporting scheme
was not pre-empted. Although that scheme “may have
some indirect effect on health benefit plans,” the court
reasoned that the “effect is so peripheral that the regula-
tion cannot be considered an attempt to interfere with the
administration or structure of a welfare benefit plan.” Id.,
at 31–32.
   The Court of Appeals for the Second Circuit reversed.
The panel was unanimous in concluding that respondent
had standing, but it divided on the merits of the pre-
emption challenge. The panel majority explained that
“one of ERISA’s core functions—reporting—[cannot] be
laden with burdens, subject to incompatible, multiple and
variable demands, and freighted with risk of fines, breach
of duty, and legal expense.” 746 F.3d, at 510. The Ver-
mont regime, the court held, does just that. Id., at 508–
510.
   This Court granted certiorari to address the important
issue of ERISA pre-emption. 576 U. S. ___ (2015).
                           II
  The text of ERISA’s express pre-emption clause is the
necessary starting point. It is terse but comprehensive.
ERISA pre-empts
    “any and all State laws insofar as they may now or
    hereafter relate to any employee benefit plan.” 29
U.S. C. §1144(a).
6            GOBEILLE v. LIBERTY MUT. INS. CO.

                      Opinion of the Court

    The Court has addressed the potential reach of this
clause before. In Travelers, the Court observed that “[i]f
‘relate to’ were taken to extend to the furthest stretch of
its indeterminacy, then for all practical purposes pre-
emption would never run its course.” 514 U.S., at 655.
That is a result “no sensible person could have intended.”
California Div. of Labor Standards Enforcement v. Dil-
lingham Constr., N. A., Inc., 519 U.S. 316, 336 (1997)
(Scalia, J., concurring). So the need for workable stand-
ards has led the Court to reject “uncritical literalism” in
applying the clause. Travelers, 514 U.S., at 656.
    Implementing these principles, the Court’s case law to
date has described two categories of state laws that ERISA
pre-empts. First, ERISA pre-empts a state law if it has a
“ ‘reference to’ ” ERISA plans. Ibid. To be more precise,
“[w]here a State’s law acts immediately and exclusively
upon ERISA plans . . . or where the existence of ERISA
plans is essential to the law’s operation . . . , that ‘refer-
ence’ will result in pre-emption.” Dillingham, supra, at
325. Second, ERISA pre-empts a state law that has an
impermissible “connection with” ERISA plans, meaning a
state law that “governs . . . a central matter of plan admin-
istration” or “interferes with nationally uniform plan
administration.” Egelhoff v. Egelhoff, 532 U.S. 141, 148
(2001). A state law also might have an impermissible
connection with ERISA plans if “acute, albeit indirect,
economic effects” of the state law “force an ERISA plan to
adopt a certain scheme of substantive coverage or effec-
tively restrict its choice of insurers.” Travelers, supra, at
668. When considered together, these formulations ensure
that ERISA’s express pre-emption clause receives the
broad scope Congress intended while avoiding the clause’s
susceptibility to limitless application.
                           III
    Respondent contends that Vermont’s law falls in the
                 Cite as: 577 U. S. ____ (2016)           7

                     Opinion of the Court

second category of state laws that are pre-empted by
ERISA: laws that govern, or interfere with the uniformity
of, plan administration and so have an impermissible
“ ‘connection with’ ” ERISA plans. Egelhoff, supra, at 148;
Travelers, 514 U.S., at 656. When presented with these
contentions in earlier cases, the Court has considered “the
objectives of the ERISA statute as a guide to the scope of
the state law that Congress understood would survive,”
ibid., and “the nature of the effect of the state law on
ERISA plans,” Dillingham, supra, at 325. Here, those
considerations lead the Court to conclude that Vermont’s
regime, as applied to ERISA plans, is pre-empted.
                            A
  ERISA does not guarantee substantive benefits. The
statute, instead, seeks to make the benefits promised by
an employer more secure by mandating certain oversight
systems and other standard procedures. Travelers, 514
U.S., at 651. Those systems and procedures are intended
to be uniform. Id., at 656 (ERISA’s pre-emption clause
“indicates Congress’s intent to establish the regulation of
employee welfare benefit plans ‘as exclusively a federal
concern’ ” (quoting Alessi v. Raybestos-Manhattan, Inc.,
451 U.S. 504, 523 (1981))). “Requiring ERISA adminis-
trators to master the relevant laws of 50 States and to
contend with litigation would undermine the congressional
goal of ‘minimiz[ing] the administrative and financial
burden[s]’ on plan administrators—burdens ultimately
borne by the beneficiaries.” Egelhoff, supra, at 149–150
(quoting Ingersoll-Rand Co. v. McClendon, 498 U.S. 133,
142 (1990)); see also Fort Halifax Packing Co. v. Coyne,
482 U.S. 1, 9 (1987).
  ERISA’s reporting, disclosure, and recordkeeping re-
quirements for welfare benefit plans are extensive.
ERISA plans must present participants with a plan de-
scription explaining, among other things, the plan’s eligi-
8           GOBEILLE v. LIBERTY MUT. INS. CO.

                     Opinion of the Court

bility requirements and claims-processing procedures.
§§1021(a)(1), 1022, 1024(b)(1). Plans must notify partici-
pants when a claim is denied and state the basis for the
denial. §1133(1). Most important for the pre-emption
question presented here, welfare benefit plans governed by
ERISA must file an annual report with the Secretary of
Labor. The report must include a financial statement
listing assets and liabilities for the previous year and,
further, receipts and disbursements of funds. §§1021(b),
1023(b)(1), 1023(b)(3)(A)–(B), 1024(a). The information on
assets and liabilities as well as receipts and disburse-
ments must be provided to plan participants on an annual
basis as well. §§1021(a)(2), 1023(b)(3)(A)–(B), 1024(b)(3).
Because welfare benefit plans are in the business of
providing benefits to plan participants, a plan’s reporting
of data on disbursements by definition incorporates paid
claims. See Dept. of Labor, Schedule H (Form 5500)
Financial Information (2015) (requiring reporting of
“[b]enefit claims payable” and “[b]enefit payment and
payments to provide benefits”), online at http://www.
dol.gov/ebsa/pdf/2015-5500-Schedule-H.pdf (as last visited
Feb. 26, 2016).
   The Secretary of Labor has authority to establish addi-
tional reporting and disclosure requirements for ERISA
plans. ERISA permits the Secretary to use the data dis-
closed by plans “for statistical and research purposes, and
[to] compile and publish such studies, analyses, reports,
and surveys based thereon as he may deem appropriate.”
§1026(a). The Secretary also may, “in connection” with
any research, “collect, compile, analyze, and publish data,
information, and statistics relating to” plans. §1143(a)(1);
see also §1143(a)(3) (approving “other studies relating to
employee benefit plans, the matters regulated by this
subchapter, and the enforcement procedures provided for
under this subchapter”).
   ERISA further permits the Secretary of Labor to “re-
                 Cite as: 577 U. S. ____ (2016)            9

                     Opinion of the Court

quir[e] any information or data from any [plan] where he
finds such data or information is necessary to carry out
the purposes of ” the statute, §1024(a)(2)(B), and, when
investigating a possible statutory violation, “to require the
submission of reports, books, and records, and the filing of
data” related to other requisite filings, §1134(a)(1). The
Secretary has the general power to promulgate regulations
“necessary or appropriate” to administer the statute,
§1135, and to provide exemptions from any reporting
obligations, §1024(a)(3).
   It should come as no surprise, then, that plans must
keep detailed records so compliance with ERISA’s report-
ing and disclosure requirements may be “verified, ex-
plained, or clarified, and checked for accuracy and com-
pleteness.” §1027. The records to be retained must
“include vouchers, worksheets, receipts, and applicable
resolutions.” Ibid.; see also §1135 (allowing the Secretary
to “provide for the keeping of books and records, and for
the inspection of such books and records”).
   These various requirements are not mere formalities.
Violation of any one of them may result in both civil and
criminal liability. See §§1131–1132.
   As all this makes plain, reporting, disclosure, and
recordkeeping are central to, and an essential part of, the
uniform system of plan administration contemplated by
ERISA. The Court, in fact, has noted often that these
requirements are integral aspects of ERISA. See, e.g.,
Dillingham, 519 U.S., at 327; Travelers, supra, at 651;
Ingersoll-Rand, supra, at 137; Massachusetts v. Morash,
490 U.S. 107, 113, 115 (1989); Fort Halifax, supra, at 9;
Metropolitan Life Ins. Co. v. Massachusetts, 471 U.S. 724,
732 (1985).
   Vermont’s reporting regime, which compels plans to
report detailed information about claims and plan mem-
bers, both intrudes upon “a central matter of plan admin-
istration” and “interferes with nationally uniform plan
10           GOBEILLE v. LIBERTY MUT. INS. CO.

                     Opinion of the Court

administration.” Egelhoff, 532 U.S., at 148. The State’s
law and regulation govern plan reporting, disclosure,
and—by necessary implication—recordkeeping.            These
matters are fundamental components of ERISA’s regula-
tion of plan administration. Differing, or even parallel,
regulations from multiple jurisdictions could create waste-
ful administrative costs and threaten to subject plans to
wide-ranging liability. See, e.g., 18 V. S. A. §9410(g) (sup-
plying penalties for violation of Vermont’s reporting rules);
CVR §10 (same). Pre-emption is necessary to prevent the
States from imposing novel, inconsistent, and burdensome
reporting requirements on plans.
   The Secretary of Labor, not the States, is authorized to
administer the reporting requirements of plans governed
by ERISA. He may exempt plans from ERISA report-
ing requirements altogether. See §1024(a)(3); 29 CFR
§2520.104–44 (2005) (exempting self-insured health plans
from the annual financial reporting requirement). And, he
may be authorized to require ERISA plans to report data
similar to that which Vermont seeks, though that question
is not presented here. Either way, the uniform rule design
of ERISA makes it clear that these decisions are for federal
authorities, not for the separate States.
                              B
  Vermont disputes the pre-emption of its reporting re-
gime on several fronts. The State argues that respondent
has not demonstrated that the reporting regime in fact
has caused it to suffer economic costs. Brief for Petitioner
52–54. But respondent’s challenge is not based on the
theory that the State’s law must be pre-empted solely
because of economic burdens caused by the state law. See
Travelers, 514 U.S., at 668. Respondent argues, rather,
that Vermont’s scheme regulates a central aspect of plan
administration and, if the scheme is not pre-empted, plans
will face the possibility of a body of disuniform state re-
                 Cite as: 577 U. S. ____ (2016)           11

                     Opinion of the Court

porting laws and, even if uniform, the necessity to accom-
modate multiple governmental agencies. A plan need not
wait to bring a pre-emption claim until confronted with
numerous inconsistent obligations and encumbered with
any ensuing costs.
   Vermont contends, furthermore, that ERISA does not
pre-empt the state statute and regulation because the
state reporting scheme has different objectives. This
Court has recognized that “[t]he principal object of
[ERISA] is to protect plan participants and beneficiaries.”
Boggs v. Boggs, 520 U.S. 833, 845 (1997). And “[i]n enact-
ing ERISA, Congress’ primary concern was with the mis-
management of funds accumulated to finance employee
benefits and the failure to pay employees benefits from
accumulated funds.” Morash, supra, at 115. The State
maintains that its program has nothing to do with the
financial solvency of plans or the prudent behavior of
fiduciaries. See Brief for Petitioner 29. This does not
suffice to avoid federal pre-emption.
   “[P]re-emption claims turn on Congress’s intent.” Trav-
elers, 514 U.S., at 655. The purpose of a state law, then,
is relevant only as it may relate to the “scope of the state
law that Congress understood would survive,” id., at 656,
or “the nature of the effect of the state law on ERISA
plans,” Dillingham, supra, at 325. In Travelers, for exam-
ple, the Court noted that “[b]oth the purpose and the
effects of ” the state law at issue “distinguish[ed] it from”
laws that “function as a regulation of an ERISA plan
itself.” 514 U.S., at 658–659. The perceived difference
here in the objectives of the Vermont law and ERISA does
not shield Vermont’s reporting regime from pre-emption.
Vermont orders health insurers, including ERISA plans,
to report detailed information about the administration of
benefits in a systematic manner. This is a direct regula-
tion of a fundamental ERISA function. Any difference in
purpose does not transform this direct regulation of “a
12          GOBEILLE v. LIBERTY MUT. INS. CO.

                     Opinion of the Court

central matter of plan administration,” Egelhoff, supra, at
148, into an innocuous and peripheral set of additional
rules.
   The Vermont regime cannot be saved by invoking the
State’s traditional power to regulate in the area of public
health. The Court in the past has “addressed claims of
pre-emption with the starting presumption that Congress
does not intend to supplant state law,” in particular state
laws regulating a subject of traditional state power. Trav-
elers, supra, at 654–655. ERISA, however, “certainly
contemplated the pre-emption of substantial areas of
traditional state regulation.” Dillingham, 519 U.S., at
330. ERISA pre-empts a state law that regulates a key
facet of plan administration even if the state law exercises
a traditional state power. See Egelhoff, 532 U.S., at 151–
152. The fact that reporting is a principal and essential
feature of ERISA demonstrates that Congress intended to
pre-empt state reporting laws like Vermont’s, including
those that operate with the purpose of furthering public
health. The analysis may be different when applied to a
state law, such as a tax on hospitals, see De Buono v.
NYSA–ILA Medical and Clinical Services Fund, 520 U.S.
806 (1997), the enforcement of which necessitates inci-
dental reporting by ERISA plans; but that is not the law
before the Court. Any presumption against pre-emption,
whatever its force in other instances, cannot validate a
state law that enters a fundamental area of ERISA regu-
lation and thereby counters the federal purpose in the way
this state law does.
                           IV
  Respondent suggests that the Patient Protection and
Affordable Care Act (ACA), which created new reporting
obligations for employer-sponsored health plans and in-
corporated those requirements into the body of ERISA,
further demonstrates that ERISA pre-empts Vermont’s
                 Cite as: 577 U. S. ____ (2016)         13

                     Opinion of the Court

reporting regime. See 29 U.S. C. §1185d; 42 U.S. C.
§§300gg–15a, 17; §18031(e)(3). The ACA, however, speci-
fied that it shall not “be construed to preempt any State
law that does not prevent the application of the provi-
sions” of the ACA. 42 U.S. C. §18041(d). This anti-pre-
emption provision might prevent any new ACA-created
reporting obligations from pre-empting state reporting
regimes like Vermont’s, notwithstanding the incorporation
of these requirements in the heart of ERISA. But see 29
U.S. C. §1191(a)(2) (providing that the new ACA provi-
sions shall not be construed to affect or modify the ERISA
pre-emption clause as applied to group health plans); 42
U.S. C. §300gg–23(a)(2) (same).
   The Court has no need to resolve this issue. ERISA’s
pre-existing reporting, disclosure, and recordkeeping
provisions—upon which the Court’s conclusion rests—
maintain their pre-emptive force whether or not the new
ACA reporting obligations also pre-empt state law.
                        *    *     *
   ERISA’s express pre-emption clause requires invalida-
tion of the Vermont reporting statute as applied to ERISA
plans. The state statute imposes duties that are incon-
sistent with the central design of ERISA, which is to pro-
vide a single uniform national scheme for the administra-
tion of ERISA plans without interference from laws of the
several States even when those laws, to a large extent,
impose parallel requirements. The judgment of the Court
of Appeals for the Second Circuit is
                                                 Affirmed.
                   Cite as: 577 U. S. ____ (2016)                1

                      THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                           _________________

                            No. 14–181
                           _________________


    ALFRED GOBEILLE, IN HIS OFFICIAL CAPACITY AS

    CHAIR OF THE VERMONT GREEN MOUNTAIN

       CARE BOARD, PETITIONER v. LIBERTY

         MUTUAL INSURANCE COMPANY 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                          [March 1, 2016] 


  JUSTICE THOMAS, concurring.
  I join the Court’s opinion because it faithfully applies
our precedents interpreting 29 U.S. C. §1144, the express
pre-emption provision of the Employee Retirement Income
Security Act of 1974 (ERISA). I write separately because I
have come to doubt whether §1144 is a valid exercise of
congressional power and whether our approach to ERISA
pre-emption is consistent with our broader pre-emption
jurisprudence.
                                  I
    Section 1144 contains what may be the most expansive
express pre-emption provision in any federal statute.
Section 1144(a) states: “Except as provided” in §1144(b)
ERISA “shall supersede any and all State laws insofar as
they may now or hereafter relate to any employee benefit
plan.” Under the ordinary meaning of the phrase “relate
to,” §1144(a) pre-empts all state laws that “ ‘stand in some
relation’ ” to, “ ‘have bearing or concern’ ” on, “ ‘pertain’ ” to,
“ ‘refer’ ” to, or ‘ “bring into association with or connection
with’ ” an ERISA plan. Shaw v. Delta Air Lines, Inc., 463
U.S. 85, 97, n. 16 (1983) (quoting Black’s Law Dictionary
1158 (5th ed. 1979)). And §1144(b) seemingly acknow-
2            GOBEILLE v. LIBERTY MUT. INS. CO.

                     THOMAS, J., concurring

ledges how broadly §1144(a) extends by excepting “gener-
ally applicable criminal law[s]” and state laws “regulat[ing]
insurance, banking, or securities”—but not generally
applicable civil laws—from pre-emption. §§1144(b)(2)(A),
(b)(4). Section 1144, in sum, “is clearly expansive”—so
much so that “one might be excused for wondering, at first
blush, whether the words of limitation (‘insofar as they . . .
relate’) do much limiting.” New York State Conference of
Blue Cross & Blue Shield Plans v. Travelers Ins. Co., 514
U.S. 645, 655 (1995).
   Read according to its plain terms, §1144 raises constitu-
tional concerns. “[T]he Supremacy Clause gives ‘supreme’
status only to those [federal laws] that are ‘made in Pur-
suance’ ” of the Constitution. Wyeth v. Levine, 555 U.S.
555, 585 (2009) (THOMAS, J., concurring in judgment)
(quoting Art. VI, cl. 2). But I question whether any provi-
sion of Article I authorizes Congress to prohibit States
from applying a host of generally applicable civil laws to
ERISA plans. “The Constitution requires a distinction
between what is truly national and what is truly local.”
United States v. Morrison, 529 U.S. 598, 617–618 (2000).
If the Federal Government were “to take over the regula-
tion of entire areas of traditional state concern,” including
“areas having nothing to do with the regulation of com-
mercial activities,” then “the boundaries between the
spheres of federal and state authority would blur and
political responsibility would become illusory.” United
States v. Lopez, 514 U.S. 549, 577 (1995) (KENNEDY, J.,
concurring). Just because Congress can regulate some
aspects of ERISA plans pursuant to the Commerce Clause
does not mean that Congress can exempt ERISA plans
from state regulations that have nothing to do with inter-
state commerce. See Gonzales v. Raich, 545 U.S. 1, 59–60
(2005) (THOMAS, J., dissenting).
                  Cite as: 577 U. S. ____ (2016)            3

                     THOMAS, J., concurring

                             II
  This Court used to interpret §1144 according to its text.
But we became uncomfortable with how much state law
§1144 would pre-empt if read literally. “If ‘relate to’ were
taken to extend to the furthest stretch of its indeterminacy,”
we explained, “then for all practical purposes pre-emption
would never run its course.” Travelers, supra, at 655.
  Rather than addressing the constitutionality of §1144,
we abandoned efforts to give its text its ordinary meaning.
In Travelers, we adopted atextual but what we thought to
be “workable” standards to construe §1144. Ante, at 6.
Thus, to determine whether a state law impermissibly
“relates to” an ERISA plan due to some “connection with”
that plan, we now “look both to the objectives of the
ERISA statute . . . as well as to the nature of the effect of
the state law on ERISA plans.” Egelhoff v. Egelhoff, 532
U.S. 141, 147 (2001) (citing Travelers; internal quotation
marks omitted).
  We decided Travelers in 1995. I joined that opinion and
have joined others applying the approach we adopted in
Travelers. But our interpretation of ERISA’s express pre-
emption provision has become increasingly difficult to
reconcile with our pre-emption jurisprudence. Travelers
departed from the statutory text, deeming it “unhelpful.”
514 U.S., at 656. But, in other cases involving express
pre-emption provisions, the text has been the beginning
and often the end of our analysis. E.g., Chamber of Com-
merce of United States of America v. Whiting, 563 U.S.
582, 594 (2011) (“ ‘focus[ing] on the plain wording’ ” to
define the scope of the Immigration Reform and Control
Act’s express pre-emption clause); see also National Meat
Assn. v. Harris, 565 U. S. ___, ___, ___–___ (2012) (slip op.,
at 4, 6–10) (parsing the text to determine the scope of the
Federal Meat Inspection Act’s express pre-emption
clause). We have likewise refused to look to policy limits
that are not “remotely discernible in the statutory text.”
4            GOBEILLE v. LIBERTY MUT. INS. CO.

                    THOMAS, J., concurring

Whiting, supra, at 599. We have not given a sound basis
for departing from these principles and treating §1144
differently from other express pre-emption provisions.
   Travelers’ approach to ERISA pre-emption also does not
avoid constitutional concerns. We have continued to
interpret §1144 as pre-empting “substantial areas of tradi-
tional state regulation” and “pre-empt[ing] a state law . . .
even if the state law exercises a traditional state power.”
Ante, at 13 (internal quotation marks omitted). Until we
confront whether Congress had the constitutional authority
to pre-empt such a wide array of state laws in the first
place, the Court—and lower courts—will continue to
struggle to apply §1144. It behooves us to address whether
Article I gives Congress such power and whether §1144
may permissibly be read to avoid unconstitutional results.
                 Cite as: 577 U. S. ____ (2016)            1

                    BREYER, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 14–181
                         _________________


    ALFRED GOBEILLE, IN HIS OFFICIAL CAPACITY AS

    CHAIR OF THE VERMONT GREEN MOUNTAIN

       CARE BOARD, PETITIONER v. LIBERTY

         MUTUAL INSURANCE COMPANY 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                        [March 1, 2016] 


  JUSTICE BREYER, concurring.
  I write separately to emphasize that a failure to find
pre-emption here would subject self-insured health plans
under the Employee Retirement Income Security Act of
1974 (ERISA), 88 Stat. 829, as amended, 29 U.S. C. §1001
et seq., to 50 or more potentially conflicting information
reporting requirements. Doing so is likely to create seri-
ous administrative problems. The Court points out that
the respondent’s plan provides benefits to over 80,000
individuals living in 50 different States. See ante, at 3. In
addition, amici curiae tell us that self-insured, ERISA-
based health plans provide benefits to 93 million Ameri-
cans. Brief for American Benefits Council et al. as Amici
Curiae 8. If each State is free to go its own way, each
independently determining what information each plan
must provide about benefits, the result could well be un-
necessary, duplicative, and conflicting reporting require-
ments, any of which can mean increased confusion and
increased cost. Private standard setting can of course help
alleviate these problems, but given the large number of
different possible regulations, I do not believe that is
sufficient. Cf. A. Costello & M. Taylor, APCD Council &
NAHDO, Standardization of Data Collection in All-Payer
2           GOBEILLE v. LIBERTY MUT. INS. CO.

                    BREYER, J., concurring

Claims Databases 3–4 (Jan. 2011), online at https://
www.apcdcouncil.org / publication/standardization-data-
collection-all-payer-claims-databases (as last visited Feb.
26, 2016).
   I would also emphasize that pre-emption does not neces-
sarily prevent Vermont or other States from obtaining the
self-insured, ERISA-based health-plan information that
they need. States wishing to obtain information can ask
the Federal Government for appropriate approval. As the
majority points out, the “Secretary of Labor has authority
to establish additional reporting and disclosure require-
ments for ERISA plans.” Ante, at 8; see 29 U.S. C. §1135.
Moreover, the Secretary “is authorized to undertake re-
search and surveys and in connection therewith to collect,
compile, analyze and publish data, information, and sta-
tistics relating to employee benefit plans, including re-
tirement, deferred compensation, and welfare plans.”
§1143(a)(1). At least one other important statute provides
the Secretary of Health and Human Services with similar
authority. See 42 U.S. C. §300gg–17(a) (part of the Pa-
tient Protection and Affordable Care Act that is applicable
to group health insurance plans including ERISA plans);
Brief for United States as Amicus Curiae 4 (the Depart-
ment of Labor, the Department of Health and Human
Services, and the Department of Treasury are “currently
considering a rulemaking to require health plans to report
more detailed information about various aspects of plan
administration, such as enrollment, claims processing, and
benefit offerings”).
   I see no reason why the Secretary of Labor could not
develop reporting requirements that satisfy the States’
needs, including some State-specific requirements, as
appropriate. Nor do I see why the Department could not
delegate to a particular State the authority to obtain data
related to that State, while also providing the data to the
Federal Secretary for use by other States or at the federal
                 Cite as: 577 U. S. ____ (2016)           3

                    BREYER, J., concurring

level.
   Although the need for federal approval or authorization
limits to some degree the States’ power to obtain infor-
mation, requiring that approval has considerable ad-
vantages. The federal agencies are more likely to be in-
formed about, and to understand, ERISA-related
consequences and health-care needs from a national per-
spective. Their involvement may consequently secure for
the States necessary information without unnecessarily
creating costly conflicts—particularly when compared with
such alternatives as giving each State free rein to go its
own way or asking nonexpert federal courts to try to iron
out, regulation by regulation, such conflicts. Cf. Med-
tronic, Inc. v. Lohr, 518 U.S. 470, 506 (1996) (BREYER, J.,
concurring in part and concurring in judgment) (reading a
complex, ambiguous regulatory statute to permit “in-
formed agency involvement” is more likely to achieve
Congress’ general objectives).
   For these reasons, and others that the majority sets
forth, I agree that Vermont’s statute is pre-empted be-
cause it “interferes with nationally uniform plan admin-
istration.” Egelhoff v. Egelhoff, 532 U.S. 141, 148 (2001).
                 Cite as: 577 U. S. ____ (2016)            1

                    GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 14–181
                         _________________


    ALFRED GOBEILLE, IN HIS OFFICIAL CAPACITY AS

    CHAIR OF THE VERMONT GREEN MOUNTAIN

       CARE BOARD, PETITIONER v. LIBERTY

         MUTUAL INSURANCE COMPANY 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                        [March 1, 2016]


   JUSTICE GINSBURG, with whom JUSTICE SOTOMAYOR
joins, dissenting.
   To better control health care outcomes and costs, Ver-
mont requires all public and private entities that pay for
health care services provided to Vermont residents to
supply data to the State’s all-payer claims database.
Many States have similar databases in place or in devel-
opment. The question presented in this case is whether
Vermont’s health care data-collection law is preempted by
the Employer Retirement Income Security Act of 1974
(ERISA), 88 Stat. 832, 29 U.S. C. §1001 et seq., the federal
law regulating employee benefit plans. I would hold that
Vermont’s effort to track health care services provided to
its residents and the cost of those services does not im-
permissibly intrude on ERISA’s dominion over employee
benefit plans.
                              I
  In 2005, the Vermont Legislature established the Ver-
mont Health Care Uniform Reporting and Evaluation
System, a database populated by information on health
care claims paid by insurers and other coverage providers.
See Vt. Stat. Ann., Tit. 18, §9410 (2015 Cum. Supp.); Reg.
2              GOBEILLE v. LIBERTY MUT. INS. CO.

                       GINSBURG, J., dissenting

H–2008–01, Code Vt. Rules 21–040–021, §4(D) (2016)
(directing insurers and other coverage providers to “sub-
mit medical claims data, pharmacy claims data, member
eligibility data, provider data, and other information
related to health care provided to Vermont residents and
health care provided by Vermont health care providers
and facilities”). Health insurers and other coverage pro-
viders must report the required data if they cover at least
200 Vermont residents. §3(Ab).
   Seventeen other States have enacted similar database
systems, called “all-payer claims databases.”1         These
States, like Vermont, collect health-claims data to serve
compelling interests, including identification of reforms
effective to drive down health care costs, evaluation of
relative utility of different treatment options, and de-
tection of instances of discrimination in the provision of
care. See Brief for National Governors Association et al.
as Amici Curiae 11–14; Brief for Harvard Law School
Center for Health Law and Policy Innovation et al. as
Amici Curiae 11–18; Brief for State of New York et al. as
Amici Curiae 12–20. See also Vt. Stat. Ann., Tit. 18,
§9410(a)(1) (Vermont’s data-collection law is designed to
help “identif[y] health care needs and infor[m] health care
policy,” “evaluat[e] the effectiveness of intervention pro-
grams on improving patient outcomes,” “compar[e] costs
between various treatment settings and approaches,”
“determin[e] the capacity and distribution of existing
resources,” and “provid[e] information to . . . purchasers of
health care”).2
——————
  1 States, in addition to Vermont, so far maintaining all-payer claims

databases are: Arkansas, Colorado, Connecticut, Kansas, Maine,
Maryland, Massachusetts, Minnesota, New Hampshire, New York,
Oregon, Rhode Island, Tennessee, Utah, Virginia, Washington, and
West Virginia. Brief for National Governors Association et al. as Amici
Curiae 8, and n. 9.
  2 Illustrative of the utility of all-payer claims databases, Minnesota
                     Cite as: 577 U. S. ____ (2016)                    3

                        GINSBURG, J., dissenting

  Respondent Liberty Mutual Insurance Company (Lib-
erty), in common with legions of employers, provides health
care to its employees through a self-insured plan, adminis-
tered by Blue Cross/Blue Shield (Blue Cross).3 Because
Blue Cross administers thousands of health care policies
in Vermont, the State requires it to report data for all of
the plans it administers, and Blue Cross has complied
with this mandate. In 2010, for example, Blue Cross
reported data on over 7,000 Vermont health care-plan
beneficiaries. Roughly half of the beneficiaries received
coverage through self-insured employer policies. App. 205.
In 2011, at Liberty’s request, Blue Cross did not submit
data on Vermont residents who received coverage through
Liberty’s plan. Id., at 21–23. Vermont ordered Blue
Cross to provide the claims data. Id., at 23, 31–33. Lib-
erty instructed Blue Cross not to comply and, shortly there-
after, filed the instant suit, seeking to block Vermont from
obtaining the data.
  In defense of its resistance to Vermont’s data-collection
law, Liberty relies on its plan’s status as an ERISA-
covered “employee welfare benefit plan,” defined as “any
plan, fund, or program . . . established or maintained by
an employer . . . for the purpose of providing for its partic-
ipants or their beneficiaries, through the purchase of
insurance or otherwise, . . . medical, surgical, or hospital
care or benefits, or benefits in the event of sickness.” 29
U.S. C. §1002(1). Because ERISA directs plan fiduciaries
to conserve plan assets for the purpose of “providing bene-
——————
evaluated data on emergency-room visits and concluded that the
condition causing two of every three visits could have been treated
more efficiently, and as effectively, in a nonhospital setting. Brief for
State of New York et al. as Amici Curiae 12–13.
  3 Liberty’s plan would not, on its own, trigger Vermont’s reporting

requirements. As of 2011, only 137 plan participants resided in the
State, out of the total 84,711 individuals covered by Liberty’s plan.
App. to Pet. for Cert. 50.
4              GOBEILLE v. LIBERTY MUT. INS. CO.

                       GINSBURG, J., dissenting

fits to participants,” §1104(a)(1)(A)(ii), Liberty maintains
that ERISA preempts diverse state health-claims report-
ing laws. If there is to be mandatory health-claims report-
ing by ERISA plans, Liberty urges, the source of the man-
date should be a uniform national reporting regime. See
Brief for Respondent 26–29; Tr. of Oral Arg. 32–33.
   Opposing ERISA-grounded preemption of its data-
collection law, Vermont points out that the efficacy of the
State’s law depends on comprehensive reporting, i.e.,
collecting data on numerous beneficiaries from each of
several major segments of the health care market. See
Brief for Petitioner 12; Brief for Harvard Law School
Center for Health Law and Policy Innovation et al. as
Amici Curiae 18–19.4 About half of Americans with health
insurance receive coverage from their employers, Dept. of
Commerce, Bureau of Census, J. Smith & C. Medalia,
Health Insurance Coverage in the United States: 2013,
p. 2 (2014), and 61% of such persons are covered by an em-
ployer’s self-insured plan. Brief for Harvard Law School
Center for Health Law and Policy Innovation et al. as
Amici Curiae 20. In Vermont, about 20% of the database’s
total content originates from employer self-insured plans.
Brief for Petitioner 12, and n. 10. Stopping States from
collecting claims data from self-insured employer health
care plans would thus hugely undermine the reporting
regimes on which Vermont and other States depend to
maintain and improve the quality, and hold down the cost,
of health care services.
   The United States District Court for the District of
Vermont rejected Liberty’s plea for preemption. Ver-
——————
  4 The Federal Government supplies Medicare claims data to Vermont

and other States that maintain similar databases. See 42 U.S. C.
§1395kk(e) (requiring the Department of Health and Human Services
(HHS) to make Medicare data available to state health-claims data-
bases). And HHS has authorized the States to include Medicaid claims
data in their databases. See Brief for United States as Amicus Curiae 7.
                  Cite as: 577 U. S. ____ (2016)            5

                    GINSBURG, J., dissenting

mont’s data-collection law, that court determined, served
the State’s undoubted interest in regulating health care
markets, and did not substantially interfere with the
operation of Liberty’s ERISA plans. See App. to Pet. for
Cert. 64–66, 78–79. The Court of Appeals for the Second
Circuit reversed, two to one. Liberty Mut. Ins. Co. v.
Donegan, 746 F.3d 497 (2014). The majority acknowl-
edged that the Supreme Court’s ERISA-preemption deci-
sions of the 1990’s “marked something of a pivot” in start-
ing with a presumption “ ‘that Congress does not intend to
supplant state law,’ especially if the ‘state action [occurs]
in fields of traditional state regulation,’ like health care.”
Id., at 506 (quoting New York State Conference of Blue
Cross & Blue Shield Plans v. Travelers Ins. Co., 514 U.S.
645, 654–655 (1995)). Nonetheless, the majority con-
cluded that ERISA preempted the application of Vermont’s
data-collection law to Liberty’s plan. 746 F.3d, at 506,
508. The reporting of information about plan benefits, the
majority reasoned, qualifies as a “core ERISA functio[n]”
and, therefore, must be “subject to a uniform federal
standard.” Id., at 505, 508. Judge Straub dissented,
offering a concise critique of the majority’s opinion:
       “The majority finds that the burden imposed by the
    Vermont reporting requirement warrants preemption
    of the [data-collection] statute. This conclusion falters
    for two primary reasons. First, the reporting re-
    quirement imposed by the Vermont statute differs in
    kind from the ‘reporting’ that is required by ERISA
    and therefore was not the kind of state law Congress
    intended to preempt. Second, Liberty Mutual has
    failed to show any actual burden, much less a burden
    that triggers ERISA preemption. Rather, the Ver-
    mont statute . . . does not interfere with an ERISA
    plan’s administration of benefits.” Id., at 511.
6            GOBEILLE v. LIBERTY MUT. INS. CO.

                    GINSBURG, J., dissenting

                               II
   Essentially for the reasons Judge Straub identified, I
would hold that ERISA does not preempt Vermont’s data-
collection statute. That law and ERISA serve different
purposes. ERISA’s domain is the design and administra-
tion of employee benefit plans: notably, prescriptions on
the vesting of benefits, claims processing, and the designa-
tion of beneficiaries. See Travelers, 514 U.S., at 656
(“Congress intended to ensure that plans and plan spon-
sors would be subject to a uniform body of benefits
law. . . .” (internal quotation marks omitted)). Its report-
ing requirements, geared to those functions, ensure that
the plans in fact provide covered benefits. Vermont’s data-
collection statute, in contrast, aims to improve the quality
and utilization, and reduce the cost, of health care in
Vermont by providing consumers, government officials,
and researchers with comprehensive data about the health
care delivery system. Nor does Vermont’s law impose
burdens on ERISA plans of the kind this Court has found
sufficient to warrant preemption.
   ERISA’s preemption clause provides that the Act “shall
supersede any and all State laws insofar as they may
now or hereafter relate to any employee benefit plan.” 29
U.S. C. §1144(a).      Lacking clear direction from the
clause’s “opaque” text, De Buono v. NYSA–ILA Medical
and Clinical Services Fund, 520 U.S. 806, 809 (1997), the
Court has sought to honor Congress’ evident call for an
expansive preemption principle without invalidating state
regulations falling outside ERISA’s domain. See Travel-
ers, 514 U.S., at 655–656 (“The governing text of [the]
ERISA [preemption clause] is clearly expansive. . . . [But]
[i]f ‘relate to’ were taken to extend to the furthest stretch
of its indeterminacy, then for all practical purposes pre-
emption would never run its course, for really, universally,
                     Cite as: 577 U. S. ____ (2016)                     7

                        GINSBURG, J., dissenting

relations stop nowhere.” (some internal quotation marks
omitted)).5
   Seeking to bring some measure of determinacy to
ERISA preemption, the Court has stated: “[A] law ‘relates
to’ an employee benefit plan . . . if it has a connection with
or reference to such a plan.” Id., at 656 (some internal
quotation marks omitted). In this case, the Court of Ap-
peals found, and the parties do not here contest, that
Vermont’s data-collection law lacks “reference to” ERISA
plans because the law applies to all health care payers and
does not home in on ERISA plans. See 746 F.3d, at 508,
n. 9. The question, therefore, is whether the law has an
impermissible “connection with” ERISA plans. Because
the term “ ‘connection with’ is scarcely more restrictive
than ‘relate to,’ ” the Court has “cautioned against . . .
uncritical literalism,” Egelhoff v. Egelhoff, 532 U.S. 141,
147 (2001) (internal quotation marks omitted), and has set
out this further formulation: “[T]o determine whether a
state law has the forbidden connection, we look both to the
objectives of the ERISA statute as a guide to the scope of
the state law that Congress understood would survive, as
well as to the nature of the effect of the state law on
ERISA plans.” Ibid. (internal quotation marks omitted).
   In framing preemption doctrine, the Court does not
“assum[e] lightly that Congress has derogated state regu-
lation, but instead . . . addresse[s] claims of pre-emption
with the starting presumption that Congress does not
——————
  5 I have joined opinions proposing that the Court acknowledge that

the “ ‘relate to’ clause of the pre-emption provision is meant, not to set
forth a test for pre-emption, but rather to identify the field in which
ordinary field pre-emption applies—namely, the field of laws regulat-
ing” employee-benefit plans. California Div. of Labor Standards
Enforcement v. Dillingham Constr., N. A., Inc., 519 U.S. 316, 336
(1997) (Scalia, J., concurring); Egelhoff v. Egelhoff, 532 U.S. 141, 153
(2001) (Scalia, J., concurring). Whether measured against ordinary
preemption principles or this Court’s ERISA-specific precedent, Ver-
mont’s data-collection law should survive inspection.
8            GOBEILLE v. LIBERTY MUT. INS. CO.

                    GINSBURG, J., dissenting

intend to supplant state law,” Travelers, 514 U.S., at 654,
especially where the State’s regulation deals with “matters
of health and safety,” De Buono, 520 U.S., at 814 (internal
quotation marks omitted). In Travelers and subsequent
decisions upholding state laws against preemption chal-
lenges, this Court made clear that this presumption plays
an important role in ERISA cases. Travelers, 514 U.S., at
654, 661; California Div. of Labor Standards Enforcement
v. Dillingham Constr., N. A., Inc., 519 U.S. 316, 325, 330–
331 (1997); De Buono, 520 U.S., at 814. Vermont’s data-
collection law is a vital part of the State’s control of its
own health care market. See supra, at 1–2, 4; 746 F.3d,
at 513 (Straub, J., dissenting). The presumption against
preemption should thus apply full strength, and Liberty
has not rebutted it, i.e., it has not shown that ERISA
demands the preemption of Vermont’s data-collection law.
To the contrary, the Court’s ERISA preemption precedent
points against preemption in this case.
                              A
   To determine whether Vermont’s data-collection law, as
applied to Liberty’s plan, has an impermissible “connec-
tion with” ERISA plans, I look first to the “objectives of the
ERISA statute as a guide.” Egelhoff, 532 U.S., at 147;
Oneok, Inc. v. Learjet, Inc., 575 U. S. ___, ___ (2015) (slip
op., at 11) (emphasizing “the importance of considering the
target at which the state law aims” in applying ordinary
field-preemption principles). Because ERISA’s reporting
requirements and the Vermont law elicit different infor-
mation and serve distinct purposes, there is no sensible
reason to find the Vermont data-collection law preempted.
   ERISA-covered benefit plans must, absent exemption,
file annual reports containing financial and actuarial data
to enable the Secretary of Labor to evaluate plans’
management and solvency.          See 29 U.S. C. §§1023,
1024(a)(2)(B); Dillingham, 519 U.S., at 326–327 (Con-
                     Cite as: 577 U. S. ____ (2016)                   9

                       GINSBURG, J., dissenting

gress “established extensive reporting . . . requirements”
to protect against “the mismanagement of funds accumu-
lated to finance employee benefits and the failure to pay
employees’ benefits from accumulated funds.” (internal
quotation marks omitted)).6
   Beyond debate, Vermont’s data-collection law does not
seek to regulate the management and solvency of ERISA-
covered welfare plans. See supra, at 2 (reciting objectives
of the Vermont data-collection law). Vermont requests no
information on plan finances. See Reg. H–2008–01, Code
of Vt. Rules 21–040–021, §4(D); supra, at 2 (detailing the
types of data collected by Vermont). The State collects
data on paid health care claims, not denied claims. See
§5(A)(8). Vermont seeks a better understanding of how its
residents obtain health care and how effective that care is.
Unlike ERISA superintendence, Vermont’s interest does
not lie in reviewing whether a self-insured provider is
keeping its bargain to covered employees. Nor does Ver-
mont’s statute even arguably regulate relationships
among the prime ERISA entities: beneficiaries, partici-
pants, administrators, employees, trustees and other
fiduciaries, and the plan itself.

——————
  6 The Court suggests that the Department of Labor collects, pursuant
to ERISA’s reporting rules, similar information to the data that Ver-
mont’s regime elicits. See ante, at 8. But these reporting obligations
are not remotely similar. As one of Liberty’s amici curiae explains, the
Department of Labor reporting form cited by the Court requires report-
ing of the “total amount of claims paid annually by the plan,” not the
“granular claim-by-claim” information (including data about the “loca-
tion of services rendered”) that Vermont collects. Brief for National
Coordinating Committee for Multiemployer Plans as Amicus Curiae 15,
n. 4. See also Reply Brief 13, and n. 6. The data entries cited by the
Court require a plan to enter, in merely a handful of boxes on a four-
page form, the aggregate sums of all claims paid annually. See Dept. of
Labor, Schedule H (Form 5500) Financial Information (2015), online at
http://www.dol.gov/ebsa/pdf/2015-5500-Schedule-H.pdf (all Internet
materials as last visited Feb. 24, 2016).
10           GOBEILLE v. LIBERTY MUT. INS. CO.

                    GINSBURG, J., dissenting

   Despite these significant differences between ERISA’s
reporting requirements and Vermont’s data-collection
regime, Liberty contends that Congress intended to spare
ERISA plans from benefit-related reporting requirements
unless those requirements are nationally uniform. In
support of this contention, Liberty points to dicta from this
Court’s opinions and selections from ERISA’s legislative
history. See, e.g., Travelers, 514 U.S., at 661 (“ ‘[S]ubject
matters covered by ERISA [include] reporting, disclosure,
fiduciary responsibility, and the like.’ ” (quoting Shaw v.
Delta Air Lines, Inc., 463 U.S. 85, 98 (1983))); Ingersoll-
Rand Co. v. McClendon, 498 U.S. 133, 137 (1990) (ERISA
“sets various uniform standards, including rules concern-
ing reporting, disclosure, and fiduciary responsibility, for
both pension and welfare plans.”); 120 Cong. Rec. 29942
(1974) (remarks of Sen. Javits) (“State laws compelling
disclosure from . . . plans . . . will be superseded.”). Far
from unambiguously endorsing Liberty’s sweeping view of
ERISA’s preemptive scope, these statements can be read
at least as reasonably for the unremarkable principle that
ERISA preempts state reporting rules designed to serve
the same purposes as ERISA’s reporting requirements.
This more limited understanding is consistent with the
Court’s admonition to pay close attention to the “objectives
of the ERISA statute as a guide.” Egelhoff, 532 U.S., at
147.
                              B
   Satisfied that ERISA’s objectives do not require preemp-
tion of Vermont’s data-collection law, I turn to the “nature
of the effect of the state law on ERISA plans.” Ibid. The
imposition of some burdens on the administration of
ERISA plans, the Court has held, does not suffice to re-
quire preemption. See De Buono, 520 U.S., at 815. While
a law imposing costs so acute as to effectively dictate how
a plan is designed or administered could trigger preemp-
                 Cite as: 577 U. S. ____ (2016)          11

                   GINSBURG, J., dissenting

tion, see id., at 816, n. 16, no such extreme effects are
present here. Moreover, no “central matter of plan admin-
istration,” Egelhoff, 532 U.S., at 148, is touched by Ver-
mont’s data-collection law. That law prescribes no vesting
requirements, benefit levels, beneficiary designations, or
rules on how claims should be processed or paid. Indeed,
Vermont’s law does not require Liberty to do anything.
The burden of compliance falls on Blue Cross, which ap-
parently provides the data without protest on behalf of
other self-funded plans. See supra, at 3.
   Reporting and disclosure are no doubt required of
ERISA plans, but those requirements are ancillary to the
areas ERISA governs. Reporting and recordkeeping inci-
dent to state laws of general applicability have been up-
held as they bear on ERISA plans. In De Buono, 520
U.S., at 809–810, 816, for example, the Court held that a
gross-receipts tax on patient services provided by a hospi-
tal operated by an ERISA plan was not preempted, even
though administration of the tax required filing quarterly
reports. And in Dillingham, 519 U.S., at 319, the Court
held that California’s prevailing-wage law was not
preempted as applied to apprenticeship programs estab-
lished by ERISA plans. Prevailing-wage laws typically
require employees to keep records of the wages paid to
employees and make them available for review by state
authorities. See, e.g., Cal. Lab. Code Ann. §1776 (West
1989) (prevailing-wage law in Dillingham). The Second
Circuit erred, then, in holding that ERISA preempts any
state-law reporting obligation that is more than “slight.”
See 746 F.3d, at 508–509.
   The Vermont data-collection statute keeps company
with the laws considered in De Buono and Dillingham: It
is generally applicable and does not involve “a central
matter of plan administration.” Egelhoff, 532 U.S., at
148. And, as Judge Straub emphasized in his dissent,
Liberty “failed to provide any details or showing of the
12             GOBEILLE v. LIBERTY MUT. INS. CO.

                       GINSBURG, J., dissenting

alleged burden,” instead “arguing only that ‘all regulations
have their costs.’ ” 746 F.3d, at 515 (quoting Liberty’s
appellate brief).
   As the United States explains, the supposition indulged
by the Second Circuit that Vermont’s law imposed a sub-
stantial burden “is not obvious, or even particularly plau-
sible, without any factual support.” Brief for United
States as Amicus Curiae 28. The data-collection law
“essentially requires Blue Cross [Liberty’s third-party
administrator] to take information generated in the ordi-
nary course of its claims-payment operations and report
that information in a prescribed format to the [State].”
Ibid. The Court of Appeals majority accentuated the sheer
number of data entries that must be reported to Vermont.
See 746 F.3d, at 509–510, and n. 13. Accord ante, at 1
(opinion of BREYER, J.) Entirely overlooked in that enu-
meration is the technological capacity for efficient computer-
based data storage, formatting, and submission. See
Brief for National Association of Health Data Organiza-
tions et al. as Amici Curiae 7–9, 13 (describing three-step
electronic path data take from health provider, to insurer
or health care plan, and ultimately to the State’s data-
base).7 Where regulatory compliance depends upon the
use of evolving technologies, it should be incumbent on the
objector to show concretely what the alleged regulatory

——————
  7 Amici supporting Liberty point to several allegedly burdensome
features of compliance with Vermont’s law, but they appear to be no
more than everyday facets of modern regulatory compliance: installing
and maintaining a software system to collect and remit data to the
State, seeking variances from state regulators when health providers
do not submit required information to the plan or its administrator,
and reformatting data to comply with state-database formatting and
encryption standards. See Brief for Blue Cross and Blue Shield Associ-
ation as Amicus Curiae 30–32, and nn. 7–8; Brief for National Coordi-
nating Committee for Multiemployer Plans as Amicus Curiae 11–13,
16–18.
                      Cite as: 577 U. S. ____ (2016)                      13

                         GINSBURG, J., dissenting

burden in fact entails.8
  Because data-collection laws like Vermont’s are not
uniform from State to State, compliance is inevitably
burdensome, Liberty successfully argued in the Court of
Appeals. The Court replays this reasoning in today’s
opinion. See ante, at 7, 10. But state-law diversity is a
hallmark of our political system and has been lauded in
this Court’s opinions. See, e.g., Arizona State Legislature
v. Arizona Independent Redistricting Comm’n, 576 U. S.
___, ___ (2015) (slip op., at 28) (“This Court has long rec-
ognized the role of States as laboratories for devising
solutions to difficult legal problems.” (citing New State Ice
Co. v. Liebmann, 285 U.S. 262, 311 (1932) (Brandeis, J.,
dissenting); internal quotation marks omitted)). Some-
thing more than an inherent characteristic of our federal
system, therefore, must underpin the ERISA-grounded
preemption Liberty urges.9
——————
   8 Liberty contends that it need not quantify the precise cost of compli-

ance with Vermont’s law to prove that the law is burdensome. But
Liberty should at least introduce concrete evidence of the alleged
burdens. A finder of fact would reasonably ask, for example: Do Blue
Cross’s existing technologies for data storage already have capacity to
store and report the data sought by Vermont? And is compliance with
Vermont’s reporting rules any more burdensome than compliance with
other state reporting laws with which the plan already complies?
   9 Concurring in the Court’s opinion, JUSTICE BREYER worries that “[i]f

each State is free to go its own way, . . . the result could well be unnec-
essary, duplicative, and conflicting reporting requirements.” Ante, at 1.
In support, JUSTICE BREYER cites a 2011 report. A. Costello & M.
Taylor, APCD Council & NAHDO, Standardization of Data Collec-
tion in All-Payer Claims Databases 1 (Jan. 1 online 2011), at
https:// www.apcdcouncil.org / publication / standardization-data-collection-
all-payer-claims-databases. In fact, the organizations that published
this report inform us, in a brief supporting Vermont, that “submitting
claims data to [all-payer claims databases] . . . is a routine, straightfor-
ward process” and that States and private organizations have worked
in recent years to standardize data-reporting requirements. Brief for
National Association of Health Data Organizations et al. as Amici
Curiae 13.
14             GOBEILLE v. LIBERTY MUT. INS. CO.

                        GINSBURG, J., dissenting

   Liberty points to Egelhoff as exemplary. In Egelhoff,
532 U.S., at 143–144, a deceased ERISA-plan partici-
pant’s ex-spouse challenged a state law that revoked her
beneficiary status automatically upon her divorce, even
though the ERISA plan’s terms did not. The Court held
that ERISA preempted the law because it “binds ERISA
plan administrators to a particular choice of rules for
determining beneficiary status.” Id., at 147. In that
context, the Court said: “Requiring ERISA administrators
to master the relevant laws of 50 States . . . would under-
mine the congressional goal of minimizing the administra-
tive and financial burdens on plan administrators—
burdens ultimately borne by the beneficiaries.” Id., at
149–150 (internal quotation marks and brackets omitted).
   The Court took care, however, to confine Egelhoff to
issues implicating “a central matter of plan administra-
tion,” in other words, “a core ERISA concern.” Id., at 147–
148. What does that category comprise? As earlier de-
scribed, see supra, at 6, 11, prescriptions on benefit levels,
beneficiary designations, vesting requirements, and rules
on processing and payment of claims would rank under
the central or core ERISA subject-matter rubric.10 So, too,

——————
  10 The  “core ERISA concern” (or “central matter of plan administra-
tion”) inquiry is not meaningfully different from the examination
whether a state law is inconsistent with the “objectives of the ERISA
statute.” Egelhoff, 532 U.S., at 147; see supra, at 8–10. The Court
appears to disagree, stating that “[a]ny difference in purpose” between
ERISA and Vermont’s reporting requirements “does not transform
[Vermont’s] direct regulation of a ‘central matter of plan administra-
tion’ into an innocuous and peripheral set of additional rules.” Ante, at
11–12 (quoting Egelhoff, 532 U.S., at 148). In other words, the Court
assumes that a state law that is not inconsistent with ERISA’s purpos-
es can nonetheless burden a “central matter of plan administration” or
implicate a “core ERISA concern.” Missing from the Court’s opinion is
any definition of these terms. What meaning can “central matter of
plan administration” and “core ERISA concern” have if they are di-
vorced from ERISA’s purposes?
                 Cite as: 577 U. S. ____ (2016)           15

                    GINSBURG, J., dissenting

would reporting and disclosure obligations, but of what
kind? Those that further regulation of the design and
administration of employee benefit plans, i.e., reporting
and disclosures tied to the areas ERISA governs. ERISA’s
reporting and disclosure requirements are thus concerned
with mismanagement of funds, failure to pay employee
benefits, plan assets or allocations, all information bearing
on the financial integrity of the plan. See supra, at 8–9.
Vermont’s data-collection law, eliciting information on
medical claims, services provided to beneficiaries, charges
and payment for those services, and demographic makeup
of those receiving benefits, does not fit the bill any more
than reporting relating to a plan’s taxes or wage payments
does.
  Numerous States have informed the Court of their
urgent need for information yielded by their health care
data-collection laws. See Brief for National Governors
Association et al. as Amici Curiae; Brief for State of New
York et al. as Amici Curiae; Brief for Connecticut Health
Insurance Exchange as Amicus Curiae; Brief for State of
New Hampshire as Amicus Curiae. Wait until the Federal
Government acts is the Court’s response. The Department
of Labor’s capacious grant of statutory authority, the
Court observes, might allow it to collect the same data
Vermont and other States seek about ERISA plan health-
benefit payments. See ante, at 10; ante, at 2–3 (opinion of
BREYER, J.). Once the information is collected, the Court
conjectures, the Department could pass the data on to the
States. Cf. ante, at 2–3 (opinion of BREYER, J.) (suggesting
that States could seek the Department’s permission to
enforce reporting requirements like Vermont’s). It is
unsettling, however, to leave the States dependent on a
federal agency’s grace, i.e., the Department of Labor’s
willingness to take on a chore divorced from ERISA’s
16              GOBEILLE v. LIBERTY MUT. INS. CO.

                        GINSBURG, J., dissenting

objectives.11
                        *   *    *
  Declaring “reporting,” unmodified, a central or core
ERISA function, as the Second Circuit did, 746 F.3d, at
508, passes the line this Court drew in Travelers, De
Buono, and Dillingham when it reined in §1144(a) so that it
would no longer operate as a “super-preemption” provi-
sion. Bogan, Protecting Patient Rights Despite ERISA, 74
Tulane L. Rev. 951, 959 (2000); see supra, at 8. I dissent
from the Court’s retrieval of preemption doctrine that
belongs in the discard bin.




——————
  11 The Court’s analysis may hamper States’ abilities to require report-

ing, not just of plan benefits, but of plan assets as well. For example,
the Department of Labor collects information about real property held
in trust by a pension plan so that it can assess the plan’s financial well-
being. See Tr. of Oral Arg. 19. States may need to collect the same
information for a very different purpose, such as assessing a property
tax.